Opinion by
Oliver, C. J.
Section 489, supra, provides that additional duties shall not be remitted nor payment thereof in any way avoided, except in the case of a clerical error, upon the order of the Secretary of the Treasury, or in any case upon the finding of the United States Customs Court, upon a petition filed at any time after final appraisement and before the expiration of 60 days after liquidation. An appeal for reappraisement was filed and same had not been disposed of prior to the filing of this petition. It appearing from the record that the petition was premature inasmuch as the final appraised value had not yet been determined by the court, the petition was dismissed as untimely.